enhancement due to a mistake about his criminal record. The district
                court summarily denied the motion. Based upon our review of the record
                on appeal, we conclude the district court erred in denying the motion.
                              A motion to modify a sentence "is limited in scope to sentences
                based on mistaken assumptions about a defendant's criminal record which
                work to the defendant's extreme detriment." Edwards v. State, 112 Nev.
                704, 708, 918 P.2d 321, 324 (1996). A motion to modify a sentence that
                raises issues outside the very narrow scope of issues permissible may be
                summarily denied. Id. at 708-09 n.2, 918 P.2d at 325 n.2.
                              To be sentenced under NRS 207.010(1)(b), the large habitual
                criminal statute, a defendant must have three qualifying prior felonies.
                And "[&11 prior convictions used to enhance a sentence must have
                preceded the primary offense." Brown v. State, 97 Nev. 101, 102, 624 P.2d
                1005, 1006 (1981). Here, the murder that appellant was convicted of
                occurred in August of 1992, but the three Nevada convictions used to
                enhance his sentence occurred in November of 1992 and January of 1993.
                Because the three Nevada felonies occurred after the murder, it was
                improper to use those in enhancing appellant's sentence pursuant to the
                large habitual criminal statute.
                              The State argued below that appellant also had three valid
                convictions from Texas and that those were sufficient to impose the large
                habitual criminal enhancement. 2 However, this argument was flawed
                because the sentencing court found that only two of the convictions from


                      2 TheState also argued that this motion was subject to the equitable
                doctrine of laches. We disagree. This court has held that "time
                constraints and procedural defaults necessarily do not apply." Edwards,
                112 Nev. at 708, 918 P.2d at 324.


SUPREME COURT
         OF
     NEVADA
                                                       2
(0) 19(17A
                      Texas were valid and that the third conviction was not presented with
                      sufficient identifiers to tie appellant to that conviction. Thus, only two
                      valid prior convictions were presented at sentencing. Therefore, the
                      sentencing court relied on mistaken assumptions about appellant's
                      criminal record when it determined that appellant was eligible for large
                      habitual criminal treatment. Accordingly, we
                                      ORDER the judgment of the district court REVERSED AND
                      REMAND this matter to the district court for proceedings consistent with
                      this order. 3




                                                         Saitta



                      cc: Hon. Jerome T. Tao, District Judge
                           Jamie Allen Cunningham
                           Attorney General/Carson City
                           Clark County District Attorney
                           Eighth District Court Clerk



                             3 Wehave considered all proper person documents filed or received in
                      this matter. We conclude that appellant is only entitled to the relief
                      described herein.


SUPREME COURT
        OF
     NEVADA
                                                           3
(0) I947A    .9t±19